
	
		IA
		111th CONGRESS
		1st Session
		H. J. RES. 50
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Broun of Georgia
			 (for himself, Mr. Cantor,
			 Mr. Neugebauer,
			 Mr. Taylor,
			 Mr. Westmoreland,
			 Mr. Jordan of Ohio,
			 Mr. Burton of Indiana,
			 Mr. Alexander,
			 Mr. Souder,
			 Mr. McHenry,
			 Mr. Fleming,
			 Mr. Pitts,
			 Mrs. Blackburn,
			 Mr. Marchant,
			 Mr. McKeon,
			 Mr. Gingrey of Georgia,
			 Ms. Fallin,
			 Mr. Hunter,
			 Mr. Pence,
			 Mr. Scalise,
			 Mr. Shuster,
			 Mr. Whitfield,
			 Mr. Tiahrt, and
			 Mr. Rogers of Alabama) introduced the
			 following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relating to marriage.
	
	
		That the following article is proposed as
			 an amendment to the Constitution of the United States, which shall be valid to
			 all intents and purposes as part of the Constitution when ratified by the
			 legislatures of three-fourths of the several States:
			
				—
					1.This article may be cited as the
				Marriage Protection Amendment.
					2.Marriage in the United States shall consist
				only of the union of a man and a woman. Neither this Constitution, nor the
				constitution of any State, shall be construed to require that marriage or the
				legal incidents thereof be conferred upon any union other than the union of a
				man and a
				woman.
					.
		
